 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDFive Transportation CompanyandTruck Drivers and HelpersLocal Union No. 728,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CasesNos. 10-CA-3768 and 10-CA-4070. January 15, 1960DECISION AND ORDEROn September 2, 1959, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled consolidated proceedings,finding that the Respondent had engagedin and wasengaging incertain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermedate Report attached hereto.The TrialExaminerfurther found that the Respondent had not engaged incertainother unfair labor practices alleged in the complaint andrecommended that these allegations be dismissed.Thereafter, theGeneral Counsel filed exceptions to the latter finding and recommenda-tion, and a supporting brief.The Respondent filed a brief in supportof the Intermediate Report.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings,2 conclusions, and recom-mendationsof the Trial Examiner.3ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Five Transportation Com-pany, having its principal office in Brunswick, Georgia, its officers,agents, successors, and assigns, shall:1 In the absence of any exceptions to the Intermediate Report on the part of the Re-spondent,we adopt,pro forma,the findings,conclusions,and recommendations of theTrial Examiner with respect to those paragraphs in the complaint alleging violations ofSection 8(a)(1) and(5) of the Act2 The Trial Examiner states in his Intermediate Report that employee Taylor joinedLocal Union No. 728 after his discharge by the Respondent. The General Counsel, how-ever, in his exceptions and brief, contends that Taylor joined the Union prior to suchdischarge.The record establishes that Taylor made application for membership prior tothe date of his discharge and became an actual member subsequent to such date.3Yutana Barge Lines, Inc.,123 NLRB 1073.126 NLRB No. 23. FIVE TRANSPORTATIONCOMPANY1551.Cease and desist from :(a)Refusing to bargain collectively in good faith concerningwages, hours, and other terms and conditions of employment, withTruck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative of all its employees inthe following appropriate unit: All city drivers at Savannah, Georgia,terminal, excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.(b) Interrogating employees concerning their union membershipand activities, or from making threats of reprisal or promises of bene-fit because of such activity.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the Union, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all employees in the aforesaid appropriateunit v: ith respect to wages, rates of pay, hours of employment, andother conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its plant in Savannah, Georgia, copies of the noticeattached hereto marked "Appendix A." 4 Copies of such notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as itrelates to Eugene R. Sikes and to William Edward Taylor.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshall be substituted for thewords "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Truck Driversand Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, wages, hoursof employment, or other conditions of employment and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All city drivers at Savannah, Georgia, terminal, excludingoffice clerical employees, guards, professional employees andsupervisors as defined in the Act.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of the above Union, or any otherlabor organization, or make any threats of reprisal or promise ofbenefit because of such activity.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-namedUnion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all ofsuch activities.All employees of this Company are free to be-come or remain or refrain from becoming or remaining membersof any labor organization.FIVE TRANSPORTATIONCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed by Truck Drivers and Helpers Local Union No. 728,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Union, the General Counsel of the National LaborRelations Board, by the Acting Regional Director for the Tenth Region, issued a FIVE TRANSPORTATION COMPANY157complaint dated January 30, 1959, in Case No. 10-CA-3768, against Five Trans-portation Company, herein called the Respondent, alleging that the Respondent hadengaged in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) and Section 2(6) and (7) of the National Labor Relations Act, as amended,herein called the Act.The complaint in Case No. 10-CA-4070, dated May 4, 1959,alleges that the Respondent had engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act. By order of thesame date the Acting Regional Director for the Tenth Region consolidated CasesNos. 10-CA-3768 and 10-CA-4070.The Respondent filed answers to both complaints, in which it admitted the jurisdic-tional allegations of the complaints but denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held at Savannah, Georgia, before the dulydesignated Trial Examiner on June 30 and July 1, 1959.After the conclusion ofthe hearing, the General Counsel and the Respondent filed briefs with the TrialExaminer.The Respondent also forwarded to the Trial Examiner a letter, datedJuly 24, 1959, with a copy to the General Counsel, which is in the nature of amotion to correct the record. Since the General Counsel has not objected and sincethemotion accords with the Trial Examiner's recollection of the testimony, themotion is granted and the Respondent's letter is received in evidence as Trial Ex-aminer's Exhibit No. 1.Upon the entire record in the case and from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Georgia corporation,having its principal office in Brunswick,Georgia. It has terminals in Savannah and Brunswick,Georgia, and in Jacksonville,Florida, where it is engaged in the transportation of freightDuring the period of12months before May 4, 1959, the Respondent received more than $50,000 inrevenue from the interstate transportation of freight.The employees of the Savannah terminal alone are involved in this proceeding.H. THE ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America is a labor organiza-tion which admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Sequence of events;interference,restraint,and coercionDuring August 1958, the Respondent's truckdrivers decided to join the Union.They contacted Lewis Robinson,assistant business agent of the Union,and a meetingwas arranged.The employees met with Robinson at the Union's office on aboutAugust 17, 1958.Eugene Sikes, James Frazier, Edward Dewberry, and JamesJenkins, who were the only drivers employed by the Respondent at the time, signedapplicationsformembership in the Union that day.Eugene Turner, who wasemployed by the Respondent on about September 15, 1958, also signed an applica-tion for membership at a meeting of the Union which was held on September 30,1958.On October 1, 1958, Robinson went to the Respondent'soffice and spoke toW. Lee Whitaker, terminal manager at Savannah.He showed Whitaker the unioncards which had been signed by the employees, and requested that the Respondentrecognize the Union as the bargaining representative of the city drivers employedat the Savannah terminal.He also requested that a date for a meeting be agreedupon in order to commence negotiations for a collective-bargaining contract.Whitaker looked at the union cards, but advised Robinson that since he had noauthority in the matter, all negotiations would have to be handled by A. E. FiveashatBrunswick,Georgia.'That same day and after the meeting Robinson sentWhitaker the following letter, with a copy sent to Fiveash:This will confirm meeting with you in your office on this, the above, date atwhich time we, Mr. Ray Croslin sand I advised you that your City Pickup andDelivery drivers had designated Truck Drivers and Helpers Local Union No.'The record discloses that Fiveash was the Respondent's president, 158DECISIONS OF NATIONAL LABOR RELATIONS BOARD728 as their bargaining agent and had appointed this office to represent themin all association with the Company in negotiations as to wages and conditionsof work and other conditions of employment.At this meeting you were shown the applications for membership andauthorizations signed by your Five City Pickup and Delivery drivers for mem-bership into Local Union No. 728.After careful examination of these applications, you returned them to me andagreed that the signatures thereon were authentic, and advised me that thiswould have to be handled with Mr. Fiveash at Brunswick, Georgia.I returned to my office and called Mr. Fiveash at his office in Brunswick,but was advised by the operator that he was out for the afternoon, mostprobably, but would be in tomorrow; therefore, I will try again tomorrow,October 2, 1958.Whitaker called a meeting of the drivers after work on October 1, 1958.Con-cerning this meeting Sikes testified that Whitaker said, "I want to know what thisisall about.I know I haven't been doing my duty the way I should, but Ithink we should come to some kind of agreement, because it affects all of us..Iknow its more money you want..I can get you a dollar and a half anhour...I have always gotten what I asked when I asked for it. . . . If its moremoney you want, looks like you would have went somewhere else to get it"; thatwhen he (Sikes) asked Whitaker if he could get them $2.47 per hour, he did notreply; thatWhitaker said that if they would withdraw from the Umon, Fiveash"would come up here and we would figure out something.He'd give us $1 50 anhour and better working hours"; and that Whitaker said that Fiveash would notsign a contract with the Union, but would bargain with the employees.Dewberrytestified thatWhitaker said that he had heard that all of the employees had joinedthe Umon, and that "he thought sure it would be all right with Mr. Fiveash if heguaranteed its $1.50 an hour"; and that Whitaker did not mention anything aboutwithdrawing from the Union. Jenkins testified, "[Whitaker] was just talking aboutus joining the union.He said that . . . Fiveash . . . would talk to the men, buthe wouldn't talk to Mr. Robinson.That he wasn't going to sign any companyagreement..Well we axed him about $1.50 an hour and he said he was prettysure he could get it for us..Well, we discussed about the hours that we wasputting inTaking the interchange-the late hours we were taking interchange."Frazier testified thatWhitaker said that he had called Fiveash and told him thatthe employees had joined the Union, and that Fiveash had told him "he'd negotiatewith the men but he wouldn't negotiate with no union.He was too old and wasn'tgoing to worry with it"; that Whitaker said, "I might as well pay a $1.50 an hourif you withdraw"; and that when he (Frazier) asked Whitaker if they would be dis-charged if they withdraw from the Union, Whitaker replied, "No, wouldn't nobodyget fired."Concerning the meeting, Whitaker was questioned and testified as follows:Q.Will you tell, for the sake of the record, what transpired at that meeting?A.Well, I asked him what to do-I-and they told me they wanted shorterhours and more pay.And I told them that I had no authority to negotiatewith them, but I said that they are putting us on an equal basis with Jacksonvilleand I think you can get $1.50.Q.Was it your information that the Jacksonville Terminal was paying $1 50an hour at that time?A. Yes, sir.Q.Was there anything else in that conversation at that time that you canrecall?A.Well, there was several questions about how-what we could do toeliminate some of the hours and I reasoned with them that since we are takinginterchange in late afternoon, explained to them that we'd been working onthat and some of them agreed that there had been some changes made priorto what we had been used to doing before that.Q.Was there anything else in the conversation that you recall?A. I don't recall any particular thing. Just talking in general.But I said Ithought I could get them $1 50, plus an equal basis with Jacksonville and Mr.3It is undisputed thatAt the time mentioned above the drivers were paid weeklysalaries, ranging from $00 to $70 per week : there was no regular rate of pay for over-time work ; they received "a couple of bucks" or "a little [money] now and then" forovertime night work ; they did not receive any extra compensation for work on Saturday ;and just before Christmas each year they received a bonus of $25 FIVE TRANSPORTATION COMPANY159Sikes spoke up and said, "Could you get us $2.47?" I believe he said-some-thing like that.And I kind of laughed and I said, "I don't know about that."Q. At this October first meeting, did you tell the drivers that you would getMr. Fiveash to come up and talk to them about their troubles?A. I told them I would see if I could get Mr. Fiveash to come up and talkto them.Other than the above, Whitaker did not make categorical denials of the state-ments attributed to him by Sikes, Dewberry, Jenkins, and Frazier.While there isa contradiction between the testimony of Dewberry and that of Sikes and Frazier,in that Dewberry testified that Whitaker did not mention withdrawal from the Union,I am convinced and find that Whitaker made statements substantially the sameas those testified to by Sikes and Frazier.Whatever language Whitaker used, it isclear that he conveyed to the employees the thought that an increase to $1.50 perhour and a change in the working hours were conditioned upon their abandonment ofthe Union.The subsequent conduct of the Respondent and the action taken by theemployees, hereinafter related, confirm this finding.Accordingly, it is found thatWhitaker's promises of benefit if the employees withdrew from the Union and histhreat to the effect that the Respondent would refuse to bargain with the Unionconstitute violations of Section 8 (a) (1) of the Act.On October 2, 1958, Robinson made several calls to Fiveash at Brunswick butwas unable to reach him.Although Robinson left his number for a return call,Fiveash did not call him.Robinson then sent Fiveash a letter, dated October 2,1958, in which he reviewed the above facts and requested an immediate meeting forthe purpose of negotiating a contract.By letter dated October 4, 1958, Fiveashanswered Robinson's letter.He stated in this letter, "It is impossible to set adefinite date for this meeting at the present time due to physical disabilities asverified by the enclosed certificate from Dr. 'C. B. Greer.As soon as my physicalcondition will permit, I will advise you in order that a meeting can be scheduled."About October 3, 1958, Howard Neal Gilchrist, an officer of Respondent andFiveash's son-in-law, met with the employees.As to this meeting Sikes testified,"Mr. Neal came in the office, introduced hisself as being over all the terminals, saidhis name was Neal.He was over three terminals of Five Transportation Companyand that usually what he says goes.And he said that he wanted to know what wasgoing on here. That he didn't get to come up very often and he would like to knowwhat was happening. Said he could get us $1.50 an hour and that Mr. Fiveash wouldagree with him-$1.50 an hour, and he said there would be no one fired for theirreasons for joining the union whatsoever.That we could withdraw from the unionand it wouldn't be held against us."Frazier testified, "I think [Gilchrist] said,`I'mmanager of Five Transportation.'.Said he was open for any sugges-tions.. . . I think he said he'd give us $1.50 . . he did say withdraw from theunion...Somebody said they was working interchange too late.Mr. Nealspoke about that.He said he was trying to work on that to cut the interchangedown.He said Mr. Fiveash would never negotiate with the union..IthinkMr. Neal said we didn't have to make no decision now. Said, `Let me knowlater on.' "Dewberry testified,Well,Mr. Neal walked in and introduced himself to us and he said, "Well,boys, I guess you all know why I am here" said he was going against somethinghe never had had before-he didn't know how to go at it-he didn't know howto take it.Said he was quite sure that-that er might be something workedout, that he'd heard we'd joined the union and er-it was a small outfit andhe didn't think that they could pay that union scale, at the time.He said hewould give us $1.50 an hour and put us on an equal base with the crew inJacksonville.He said if be had to pay the union scale he didn't know just howlong he could operate.*******He said he might have to close down so if he did close down it would be ayear before they could make up their minds whether to sell and by that timewe'd all be starved to death.Jenkins testified in this connection, "[Gilchrist] stated that the Company wouldwork out its own problems-said he didn't know whether Mr. Fiveash would gounion or not but he didn't think anything would come of it..He said he'dput us on the same pay rate as the Jacksonville Terminal. . . .He said eventuallywe'd work [late interchange of freight] out." 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilchristadmittedthat,in answer to questions of employees,he spoke aboutwages and working conditions.Concerning the meeting,Gilchristtestified asfollows:Well, all of themen who wereworking for the company here other thanMr. Whitakerand of courseMrs.Whitaker,we metin the company office, Iintroduced myself which they knew anyway-they knew of me-and I toldthem that I'd heard that therewere complaintsand that they would like to talkto Mr. Fiveash butsince he wasnot physically able, I thought possibly I mightcome up andtalk with them and carrythe messageback to him.And I askedthem to do the talking, so I would know what their complaints were-whattheywanted totalk to him about.Therewere a number of questionsaskedand I tried to answerthem to thebest of my ability.There were any number of questions, like I said, but I can'ttellwhatallwas said-I didn't take them down in shorthand or any other way,but itsbeen said,I think,in testimony,that there were a number ofpromisesmade.There wasonly one promiseImade in reply to a question one of themasked me-I don't know which one-and that waspertainingto union member-ship and they asked if they wouldn't be fired if they withdrew from the union.And Iassuredthem that knowing Mr. Fiveash and being connected with him,that I was sure that he would never fire anyone for suchreasons.They asked about being included-one of the complaints they had was thedifference between the Jacksonville and the other two terminals-the SavannahTerminal primarily-and I told them that I did not have any authority topromise anything in regard to that, but that I would talk to him about that . . .I credit the above testimony of Sikes, Frazier, Jenkins, and Dewberry.As in thecase ofWhitaker's speech to the employees, it is clear from the above testimonythat Gilchristimpressedon the minds of the employees that their wages would beincreased and their working conditions bettered if they withdrew from the Union.While it does not appear that he made an explicit promise of benefits if they with-drew, his speech as a whole leaves no question as to his intent. In one breath hetold them that he could get theman increasein wages; and in the next he said, ac-cording to Sikes, "there would be no one fired for their reasons for joining the unionwhatsoever.That we could withdraw from the union and it wouldn't be heldagainst us."Further, in case there was any question in the employee'sminds as tothemeaning of Gilchrist's statements, it was made crystal clear to them by theRespondent's subsequent conduct, hereinafter related and found.For the abovereasons, itis found that Gilchrist promised benefits to the em-ployees if they withdrew from the Union, and warned them that the Respondentwouldnot negotiatewith the Union. Such conduct is found to be violative of Sec-tion 8(a)(1) of the Act.About October 6, 1958, Whitaker spoke to employees Jenkins, Dewberry, andFrazier.He told them "that if he was them he wouldget anattorney to draw up acontract, take it down and get Mr. Fiveash to sign it. Said he wouldn't fire us forjoining theunion."About October 10, Whitaker told Frazier that those employeeswho withdrew from the Union would receive $1.50 per hour "Now."Whitaker'sstatementto Fraizer is found to be violative of Section 8(a)(1) of the Act.It is undisputed that prior to 1958 the Respondent gave its employees a bonus of$25 each year shortly before Christmas.At some undisclosed time before Christmas1958,Whitaker told Dewberry that he, Jenkins, and Frazier should "get this thingstraightened out" because it was near "Christmas Time" and they "could use themoney"; and that they could "do without Sikes." 3When Frazier asked Whitakerabout the 1958 Christmas bonus, he replied that he did not think the employeeswould get one that year.Turner wasmade assistant terminal managerabout the middle of October 1958.He withdrew from the Union about the time of his promotion Sometime after hispromotion, Turner asked Frazier why the employees did not withdraw from theUnion.When Frazier replied to the effect that withdrawal would be "too much of achance," Turner said that the employees could make "$100 a week" if they withdrewfrom the UnionAt a later date he told Frazier that: The employees should "drawup a contract"; he would "guarantee" that the employees were going to be dischargedif they did not withdraw from the Union; and "[Fiveash] was under the doctor, soas long as he could get that doctor's certificate he would never be able to have an-'The record discloses that Sikes was regarded as the leader and spokesman of theemployees. FIVE TRANSPORTATION COMPANY161other meeting.Put if off indefinitely."When Frazier asked Turner if he thoughtFiveash wouldsigna contract with the Union, Turner replied that Fiveash wouldnot as he had "a smart lawyer and he was going to change the name of thecompany."It is found that Turner's promise of benefit if the employees withdrew from theUnion, his threat of discharge if they did not withdraw, and his warning that Fiveashwould not sign a contract with the Union, are violative of Section 8 (a)( I) of theAct.Robinson sent the following letter dated November 3, 1958, to Fiveash:Your acknowledgement letter dated October 4, 1958, to my letter datedOctober 2, 1958, was received, and I was sorry to hear that you were not well,but I have heard nothing more since that date pertainingto a meeting, asrequested.I do hope that your physical condition has improved and that you are inposition to meet with me, so that we may dispose of this matter as quickly aspossible.Fiveash sent the following letter dated November 4, 1958, in reply:This is to acknowledge your letter of November 3, 1958 concerning the pos-sibility ofsetting adate for meeting with you.I regret to advise that at the present time it is impossible to say when thismeeting can be arranged as I have been sick for the better part of the past twoweeks with a severe cold which has hampered my general physical condition.As soon as the doctor advises me that my condition permits, I will advise youaccordingly in order thata meetingcan be arranged.Thereafter and as of the date of the hearing herein, neither Fiveash nor any otherofficer of the Respondent communicated with Robinson with respect to a meeting forthe purposesof negotiatinga collective-bargaining agreement.During about the latter part of November 1958, Turner told Frazier, Dewberry,and Jenkins, "If you all want to talk to Mr. Neal, I'll furnish the gas."At a laterdate they obtained Whitaker's permission to use one of Respondent's trucks in orderto go to Brunswick.Somefew days after Christmas 1958, Frazier, Jenkins, andDewberry went to Brunswick in order to meet with Gilchrist.They used Respond-ent's truck without freight and were on company time during the trip. In sub-stance, the employees told Gilchrist that they wanted to withdraw from the Union,and that they wanted "to see what we could get out of it."Dewberry also askedhim if they would get their "Christmasbonus."Gilchrist told them that he could notmake "any promises at all" and that they would "just have to work along with himand trust him."A letter dated December 30, 1958, announcing their withdrawal from the Union,was sent to Robinson by registered mail.The letter was signed by Frazier, Jenkins,and Dewberry, and was notarized. It was typed by Whitaker's son.Turner sug-gested to the employees that they have theirsignaturesnotarized and that the letterbe sent by registered mail.About a week after they withdrew from the Union, theabove employees were paid a Christmas bonus of $25.About 2 weeks after theywithdrew, they received a wage increase to $1.50 per hour.About 11/z monthslater they received another increase to $1.65 per hour.At some undisclosed dateafter the employees withdrew from the Union the Respondent ceased accepting"interchange of freight" after 4 p.m 4B. The refusal to bargainThe complaint alleges the following unit to be appropriate:All city drivers at Respondent's Savannah, Georgia terminal, excluding officeclerical employees, guards, professional employees and supervisors as definedin the Act.Although the Respondent's answer denies the above allegation of the complaint,it did not offer any evidence in this connection at the hearing. I find the above unitto be appropriate within the meaning of the Act.The undisputed evidence shows that on and after September 30, 1958, the Unionhad been designated as the collective-bargaining representative of all of theemployees in the unit described above. In its brief the Respondent points out thatin each of the three charges filed by Robinson with the Board the number of4Interchangeof freight had been accepted until 5 p.m previously554461-60-vol. 126-12 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's employees is listed at 50, and therefore that "It was thus never clearwhether Robinson claimed to represent only the city pickup and delivery driversin Savannah or whether he claimed to represent all of respondent's employees."Thiscontention is rejected.When Robinson met with Whitaker on October 1, 1958,he told Whitaker that he was requesting recognition as bargaining representative"for his drivers," and the Union's designation cards which he showed to Whitakerinvolved only the Savannah drivers. In his letter to Whitaker of the same date con-firming the conversation, Robinson referred to "your City Pickup and Deliverydrivers."Any doubts of the Respondent as to the unit claimed by the Union weredispelled, however, by Robinson's letter to Fiveash, dated October 2, 1958, whereinhe refers to "your City Pickup and Delivery drivers in Savannah, Georgia "In brief, the evidence shows that Robinson requested the Respondent to recognizeand negotiate with the Union, sending -letters to Fiveash on October 2 and November3, 1958, to this effect.Fiveash answered Robinson's letters promptly, claiming illnessas the reason why he could not meet with Robinson.5At no time did Fiveashquestion the majority status of the Union or the appropriateness of the unit sought.Although in his last letter, dated November 4, 1958, Fiveash states, "As soon asthe doctor advises me that my condition permits, I will advise you accordingly inorder that a meeting can be arranged," Robinson did not hear from him again. Inthe meantime, starting on the very day that Robinson first spoke to Whitaker, theRespondent embarked on a course of unfair labor practices designed to cause theemployees to abandon the Union. It warned them that it never would negotiate orsign a contract with the Union and promised them economic benefits if they withdrewfrom the Union.In defense of its position, the Respondent sets forth in its brief the following:Instead of refusing to bargain Mr. Fiveash expressed a willingness to bargainas soon as his health permitted.From the time of Mr. Fiveash's heart attackin early December, 1958, until the Stockholders and Directors met in January,1959, and gave Mr. Gilchrist additional authority there was no one withauthority to bargain for the Company. By the time Gilchrist was given authoritythe company had received notice that the Local Union no longer represented amajority of the local pickup and delivery drivers in Savannah.This contention is rejected.Disregarding the question of Fiveash's health, theRespondent was obligated to have its representative available for negotiation withina reasonable time after the Union first requested a meeting.This the Respondentdid not doFurther, the Union did not lose its majority status, since the defectionsfrom its ranks were caused by the Respondent's unfair labor practices, as foundabove.Accordingly, the Respondent still was legally bound to recognize and bargainwith the Union when Gilchrist allegedly was given the authority to meet and bargainwith the Union in January 1959For the above reasons, I find that the Respondent on and after October 1, 1958,failed and refused to bargain with the Union as the exclusive representative of allthe employees in the aforesaid appropriate unit. It is also found that the Respondentviolated Section 8(a)(1) and (5) of the Act by granting its employees economicbenefits without first advising or consulting with the Union, the designated bargainingrepresentative of its employees.C. The discharge of SikesEugene Sikes was hired as a truckdriver by the Respondent in August 1956.Dur-ing his employment he received two wage increases, and was paid at the rate of$70 a week at the time of his discharge.He worked as "warehouseman" for aperiod of time prior to about May 1957, and again starting about August 1958.As related above, he joined the Union on August 17, 1958. The other employeesappointed him as their "spokesman" in their contacts with Robinson.About October 20, 1958, William Taylor went to the Respondent's office in orderto apply for a job, and had a conversation with Whitaker. In this connection,Taylor testified credibly that:Whitaker asked him how he "felt" about the Union;he replied that he did not know as he had never "been mixed up in any union";Whitaker pointed out Sikes to him as the man whom he would replace; and Whitakertold him at the time that Sikes would be replaced because he was "the ring-leader ofthe union activities in Savannah." 6 It is found that Whitaker's interrogation of5Fiveash did not appear as a witness at the hearing5Whitaker denied that he told Taylor that he would replace SikesHe testified thathe hired Taylor to replace an unsatisfactory employee by the name of Willie Mims.Hisdenial is not credited. FIVE TRANSPORTATIONCOMPANY163a prospective employee concerning his union sympathies and his threat to dischargean employee because of his union activity constitute interference, restraint, andcoercion.About the middle of October Frazier went to see Whitaker about overtime pay.Whitaker told him, "Frazier, Sikes was in here this afternoon asking me for over-time. . .. I'm tired of it. I'm paying for holidays. I'm tired of his asking. Ifhe keeps on, I'm going to fire him. I'm tired of this foolishness."Sometime during October 1958, Sikes had a dispute with Turner.Turner askedhim to deliver some freight. Sikes replied, in substance, that as warehouseman hewas not supposed to deliver freight.Turner told him to go to the office and seeWhitaker.Sikes then spoke to Whitaker, telling him that as warehouseman he wasnot supposed to deliver freight.Whitaker told him to make the delivery. Sikesthen performed the job.About November 12, 1958, Sikes and employee Arthur Sheffield were in a smallroom in the warehouse where the employees went on cold days in order to get warm.Sikes failed to notice or hear a truck which had arrived with freight.Whitakersent Sheffield, who had left the room, to get Sikes.When Sikes appeared, rubbinghis eyes,Whitaker reprimanded him for "sleeping." 9Later,Whitaker told Frazierthat he had caught Sikes "asleep," saying, "I could fire him right now but I don'twant to fire him."Sikeswas discharged by the Respondent shortly after the start of work onDecember 10, 1958.Concerning his discharge, Sikes was questioned and testifiedas follows:Q. Now on the morning of December 10, 1958 what time did you get towork? At Five Transportation Company?A. I got to work at the usual time-6:30.Q.What did you do when you arrived?A. I started writing up the bills.Like I'd always done each morning.Andabout 7 o'clock Turner came in.Q.What time did Turner usually arrive?A. About7.Q.Were you unusually busy this, that morning?A. No, sir; we had the usual amount of freight-there were a lot of bills.Q. Now what happened when you arrived?What did you do?A. I sat down and was writing up the bills.Q.Where did you write them up?A. On Mr. Whitaker's desk in the office.Q. And where were you when Turner arrived?A. Sitting at Mr. Whitaker's desk writing up the bills.Q.What happened after Turner arrived?A. He took the bills away-the ones that were written up-took them out tothe warehouse, put them on the freight-checking desk and I finished writing upthe bills-Q.And what happened then?A. I went out to the warehouse, put the rest of the bills I had on the deskand Turner told me, said, says, "I'm going to check them this morning. I wantyou to push that hand-truck."And I was still spreading my bills out, I said,"How about me checking them: I wrote them up." And he says, "Are yourefusing to push the hand-truck?" I said, "No, I'm not refusing to push thehand-truck "He says, "Well, you're fired."And he turns and goes into theoffice and-Q. Did you call Whitaker on the morning of December 10th?A Yes, sir. I called Whitaker when Turner came back out of the officehe told me Mr. Whitaker said for me to wait and not do anything else but waittillhe got there. I then made a phone call to Mr. Whitaker.Q.What did Whitaker say9A. I asked Mr. Whitaker if I was fired and he said, "Well, you're not fired youquit."I said, "No, sir.Turner fired me."He says, "Well, you just wait in theoffice until I get there."Q.What happened when Whitaker came?A.Well, he came down to the terminal and I went in the office where hewas at and I asked him was I fired. And he said, "Well, Turner says you quit "Sheffield testified that Sikes was asleep when he left the roomSikes denied that hewas asleep.There are conflicts between the testimonyofWhitakerand Sheffield, bothcalled as witnesses on behalf of the Respondent,which I do not resolve since I do notconsider them to be material to the issues in the caseA 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said "I didn't quit."And he says, "Mrs. Whitaker will have your pay wroteup in just a minute."Q. (By Mr. Gowen.) On the morning of December 10th, I ask you if Mr.Turner didn't tell you to take a hand-truck and go and unload freight.Did hetell you to do that?A. Yes, sir. I was standing before the desk, checking the freight-Q. And you told him you weren't going to do it?A. No, sir.Q.What did you tell him?A. I told him that I couldn't push a hand-truck and check freight.That Ialready had the bills on the freight.He said, "You're fired."Turner testified in this connection: 8Well, it was the policy since I've been at work there that Sikes had a key andalsomyself and the first one that got to the terminal in the morning, openedup, got the bills and started writing them up.And if the one that was writingthem up wasn't through at 7 o'clock, the other one would take the bills out,spread them out and start checking the freight out.Then he'd finish writingthem up and bring additional bills out and check the freight.So-that's what I was doing that morning. Sikes was writing the bills up.He got there first.And when I came in just about a quarter of six, I finishedopening up the warehouse, finished opening up the trailer and I got the billsthat had been wrote up-quarter to seven.And I got the bills and lined them up on the table and started checking themand I believe I had one or two of three shipments on the trailer and he woundhis up at the same time and I was going to check them, and I hold him I said,"You get the hand-truck and help on the dock."He said no, he was going tocheck.I said, "No, go on out there and help check. I've done started and Iwant to finish."He said no, he wasn't going to push any hand-truck. So, I said,"If you can't push a hand-truck, like we told you to do, we don't need you."Sikes told me, he said, "You didn't hire me.Youcan'tfireme."I said,"Well, I probably can't but I'll get somebody that can."And I went to thephone and called Mr. Whitaker.Mr.Whitaker told me to tell Sikes thesame and so then Sikes called him and I don't know what their conversationwas about, but in a little while Mr. Whitaker came down.Taylor and Jenkins were present when Sikes was discharged.Taylor testified,"Mr. Turner and Mr. Sikes had a dispute over who would use the hand-truck andwho would check freight, and Mr. Turner was talking pretty loud-you could hear itallaround-and I heard him say-tell Sikes-`If you can't do it, you're fired."'Jenkins testified, "Sikes came out with the bills and started writing on the bills andTurner came out and told him to stop what he was doing-Turner told Sikes to startpushing the hand-truck..Sikes told him that Mr. Whitaker hired him to checkfreight and he wasn't going to push no hand-truck."The testimony of General Counsel's own witnesses, Taylor and Jenkins, tendsto support Turner's version of the discharge. I credit their testimony in this con-nection.It is evident that Sikes put up an argument about pushing the truck andthat a dispute ensued.The fact remains that he did not push the truck as ordered.As Turner admitted, Sikes said that he was not refusing, probably after Turnertold him he was discharged; but Sikes' whole attitude was tantamount to refusal.It is to be noted that during October Sikes had a dispute with Turner over thedelivery of freight, as related above.There can be no question but that the Respondent knew that Sikes was the leaderof the Union's organizational drive.Whitaker testified, "I knew Sikes would be theleader because he was the only white driver we had. I think they appointed himleader because he was the only white driver."Also,Whitaker's remarks to Taylorabout replacing Sikes have been related and found above.However, in myopinion Sikes was guilty of insubordination; and aside from the question of hisunion activity, there were legitimate grounds for his discharge.Accordingly, while8 The General Counsel points out in his brief that Turner when confronted with hisaffidavit admitted that Sikes had said that he was not refusing to push the handtruckIn this connection Turner's affidavit states, "He said, 'No, I'm not refusing.' I said,'I don't know what you call it. I'm telling you to get the hand-truck and go to work ashard as I can.' . . . Sikes had told me that he was not going to push a hand-truck,that he was going to check freight" FIVE TRANSPORTATION COMPANY165the Respondent's motive in the matter is highly suspicious, I find that Sikes wasdischarged for cause and not in violation of Section 8 (a) (3) of the Act.D. The discharge of TaylorWilliam Taylor was hired by Whitaker about November 17, 1958, as a driverat $70 per week.Whitaker told him at the time that "as quick as things settleddown" he would be paid at least $1.50 and possibly $1.65 per hour.On December10, 1958, after Sikes was discharged, Whitaker gave Taylor the key to the ware-house, telling him that it had "Sikes written all over it" and "not to let Sikes ruboff" on him.Whitaker also told him that if he heard any more talk about theUnion among the employees, he should tell him or Turner "so he could head itoff," and that he should not consider it as "spying."Whitaker's request to Taylor toengage in surveillance is found to be violative of Section 8(a)(1) of the Act.During the month of February 1959, from talks with Frazier and Dewberry,Taylor learned that the employees were thinking of "reactivating the union."Aboutthemiddle of February, after Taylor and Frazier had been talking about theUnion in the warehouse, Turner asked Taylor what they had been talking about,saying, "Taylor, what's going on? I haven't had a man out here talking like thissince our union closed down." Turner asked him if they had been talking about theUnion, Taylor admitted it and asked Turner to meet him later that day in a restau-rant.At the restaurant Taylor told Turner that the employees were going to jointhe Union again.When Turner asked him how he felt about it, Taylor replied tothe effect that he did not know .9 Turner reported the above conversation to Whit-aker.It is found that Turner's interrogation of Taylor concerning the employees'union activities and sympathies constitutes interference, restraint, and coercion.Shortly after the above conversation, Whitaker called Taylor to his office andquestioned him about the activity of the drivers.Taylor told him that "the truckerswanted to reactivate the union."During this conversation or at a later date, Whit-aker told Taylor that "anybody that supported or had union on his mind wouldn'tlast long at Five Transportation Company." 10The above interrogation and threatof reprisal by Whitaker is found to be violative of Section 8(a) (1) of the Act.Frazier testified that "one time" he heard Turner complain that Taylor took toolong to make deliveries.The Respondent discharged Taylor on March 6, 1959.Concerning the reasonsfor Taylor's discharge,Whitaker testified as follows: 11Well, Taylor was a good, conscientious fellow. I thought a lot of Taylor.He was a country boy, came here from Waycross looking for a job.Aftertalking with him I began to think maybe he could be made into a good freightman. So, I promised him I would give him the next opening, which I did. Andhe tried as hard as anybody I ever saw to try to do his work, but he wouldjust laugh about it and say, "I'm just new at it." I stayed with him and triedto work with him and help him-help him route his bills-he would stop at thisplace, and so on and then he'd go out and get confused-and cross about tomake deliveries, then he'd go clear across town again.He didn't follow-upclosely enough to be able to get rid of the freight.He just didn't think farenough ahead to do it.Well, I had talked to him on several occasions about moving some-I had(always asked him to call in if he was held up somewhere. I said, "Call in9 Taylor testified credibly to the above conversations.Turner testified, in substance,that Taylor came to him and told him that he had "something important" that hewanted to tell him ; that when Taylor said that he did not want to talk at the plant,they arranged to meet at the restaurant; and that Taylor did not say anything to himwhich indicated that he was thinking of joining the Union. I do not credit Turner'stestimony in this connectionioTaylor testified credibly to the above conversation with Whitaker.He did not testifyas to the date of the conversation during direct examination.On cross-examination hetestified that it took place "the next morning" after his talk with TurnerWhitaker didnot deny specifically the statements attributed to him by TaylorHowever, Whitakertestified that he did not have a conversation with Taylor the day after he receivedTurner's report as he was ill at home "for several day after that " If this testimonywas meant as a denial of the statements attributed to him by Taylor, such denial isnot credited"Turner testified that Taylor "was a lots slower than the other employees. . . . henever had worked in freight before and he just . .. couldn't seem to get a hold of it." 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDand then I'llknow you're held up" but the day he went out with the trailer,the dayhe was dismissed,he left theterminalaround 9:30 and I didn't hearfrom him until about 3 o'clock and I did not know he had not been to lunch.He called inand I thoughthe waspicking up. I said, "I lost track of you,you're so slow." I said, "While you're out there-get so-and-so."And he said:"I haven't been to lunch yet." I said, "You'd better come over here and goto lunch."So hecame on inand I talked to him about beinggoneall day andhe explained-he said he got held up.And Isaid,"Well, I just don't believeyou can do it."And he said, "I stillthinkI can learn,I believeI can makeyou a goodman." So I lethim go at that and he went on back to the ware-house and went to work and then I decided that I might better let him gobecause it looked to me like I was wasting too much time-and so then I calledhim to the office andlet him go.Taylor testified that neither Whitaker nor Turner made any complaints about hiswork, and that one time when he asked Turner about his work, Turner replied,"You're comingalongfine."Concerning his conversation withWhitaker at thetime of his discharge, he testified credibly, "[Whitaker] said `it just took too longto unload that trailer and we can't have a trailer tied up thatlong onthe street.'I asked Mr. Whitaker. `Mr. Whitaker, are you sure that's the reason you arefiring me?'And he said yes, and then he told me he was firing me for anotherreason.And he said, `Taylor, that all I can tell you.' " 12Taylor also testified thatas a result of his conversations with Turner and Whitaker during February, "I wasafraid that Mr. Whitaker was fixing to fire me . . . so I contacted Mr. Robinson ofTruck Drivers and Helpers"; that he did not meet Robinson at the time but "at alater date"; and that he signed an application card for membership in the Union.i3As will be noted from the above evidence, it does not appear that Taylor wasactive on behalf of the Union. In fact, the evidence indicates that he was activeagainst it until shortly before his discharge.He "contacted" Robinson, apparently bytelephone, but did not meet withhim until someundisclosed later date.The evidenceshows that he joined the Union after his discharge.Both Jenkins and Dewberrytestified to the effect that Taylor did not engage in any union activity before hisdischarge.Accordingly, the most that can be said for the General Counsel's case isthat the Respondent may have suspected Taylor's union sympathies in view of hisconversations with Turner and Whitaker, found above. I do not believe that suchan inferenceis justified by the evidence.Therefore, I find that the General Counselfailed to sustain the burden of proving that the Respondent discharged Taylor"because of his membership in, and activities on behalf of, the Union, and becausehe engaged in concerted activities for the purposes of collective bargaining and othermutual aid and protection," as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with its business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Truck Drivers and Helpers Local Union No. 278, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America is a labor or-ganization within the meaningof the Act.2.All city drivers at Respondent's Savannah, Georgia, terminal, excluding officeclerical employees, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.isWhitaker did not deny the above statement attributed to him by Taylor.13The card was received in evidence and is dated April 1, 1959 WESTSIDE MARKET OWNERS ASSOCIATION1673.The Union was on September 30, 1958, and at all times thereafter has been,and now is, the exclusive representative of all employees in the aforesaid unit.4.By refusing to bargain with the Union on and after October 1, 1958, and byits unilateral action in granting economic benefits to its employees after said date,the Respondent has engaged in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]WestsideMarket OwnersAssociation;Sam Wong, Jim Wong,Roy Wong and Ben Sum, Individually and as Co-Partnersd/b/a California Market; G. R. Bailey and Lee R. Baiza, In-dividually and as Co-Partners d/b/a Coalinga Market; F. A.Motte, V. J. Motte,B. Motte and J. Motte,Individually andas Co-Partners d/b/a B M FoodMarket;William H. Blalockand Mary H. Blalock,Individually and as Co-Partners d/b/aCorner Market; and State Market of Coalinga,Inc.andRe-tailClerksUnion,Local 1288, Retail Clerks InternationalAssociation,AFL-CIOandCentralValleyMarket EmployeesAssociation, Party to the Contract.Case No. A0-3. Janat-aru 15, 1960ADVISORY OPINIONA petition has been filed by Retail Clerks International Association,AFL-CIO, Local 1288, herein called the Union, praying for an ad-visory opinion by the Board as to whether it would assert jurisdictionover the operations of State Market of Coalinga, California Market,Corner Market, B M Food Market, and Coalinga Market, hereincollectively called Respondents.Said petition in relevant part allegesthat :1.There is now pending before the Superior Court of the State ofCalifornia a suit numbered 105,598 in which State Market of Coalinga(herein called State Market) and California Market are plaintiffsand the Union and others are defendants.2.Said action is the second suit brought by the same plaintiffsagainst the same defendants in a California State court arising outof the same labor dispute.The first suit, brought in the FresnoCounty Superior Court, was dismissed by the court "on the groundthat exclusive jurisdiction was vested in the National Labor RelationsBoard."3.The National Labor Relations Board assumed jurisdiction oftwo prior unfair labor practice charges arising out of the instantdispute, but they are no longer pending before the Board as a result126 NLRB No. 29.